PER CURIAM.
The state appeals from an order which granted a writ of coram nobis setting aside a conviction entered on a guilty plea because of alleged ineffective assistance of counsel.1 Because, as we have recently and definitively held in Peart v. State, 705 So.2d 1059 (Fla. 3d DCA 1998) (en banc), coram nobis does not lie on such a ground,2 the judgment under review is reversed and the cause remanded with directions to dismiss the petition.

. The appellee was not in custody and thus not entitled to Rule 3.850 relief.


. We do not pass upon the substantivé correctness, or lack of it, of the order'below.